Citation Nr: 0816544	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for chronic 
cytomegalovirus infection, claimed as malaise.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1964 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In April 2008, the veteran timely requested to appear at a 
Travel Board hearing before a Veterans Law Judge at the RO.   

Accordingly, the case is REMANDED for the following action:

1. Ensure content-complying VCAA notice 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should include the 
requirement that new and material 
evidence, pertaining to the reason the 
claim was previously denied, is needed 
to reopen the claim, and the 
requirements to establish the 
underlying claim of service connection.

2. Schedule the veteran for a hearing 
at the RO before a Veterans Law Judge.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


